HUGHES, Justice.
This appeal is from an order sustaining a plea of privilege. James Patrick Lee and his father, J. H. Lee, appellants, sued Richard L. McCampbell, a resident of Jim Hogg County, appellee, - for damages resulting from injuries sustained by James Patrick Lee when an automobile, driven by appellee, collided with a tree.
*308This is a companion case, to our cause Downs, Appellant, v. Richard J. McCamp-bell, Appellee, 203 S.W.2d 302 and presents identical questions of fact and law. For the reasons stated in such opinion, the judgment of the trial court is affirmed.
Affirmed.